Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-19-00519-CV

                   MCCOMBS ENERGY, LTD. and McCombs Energy GP, LLC,
                                    Appellants

                                                 v.

  Charles FORNEY, John M. Forney, Phillip Forney, William Forney Jr., William Forney III,
                           Ricky Haikin and Larry Wyont,
                                      Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-05774
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

Delivered and Filed: October 16, 2019

PETITION FOR PERMISSIVE APPEAL DENIED

           Having fully considered the petition for permissive appeal and response, we deny the

petition for permissive appeal. See TEX. R. APP. P. 28.3(e)(4); Sabre Travel Int’l, Ltd. v. Deutsche

Lufthansa AG, 567 S.W.3d 725 (Tex. 2019).

                                                  PER CURIAM